Citation Nr: 0407453	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active military service from October 1993 
to March 1999.  He also had more than three years and nine 
months of prior active naval service, which he stated was 
from November 1988 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant disagreed and this appeal 
ensued.  The Board, in a June 2002 decision, denied the 
claims of entitlement to an increased evaluation for a right 
knee disability and of entitlement to service connection for 
hearing loss, viral syndrome, and a disability claimed as 
"Persian Gulf illness".  At the same time, the Board 
ordered development of additional evidence with respect to 
the claim herein at issue.  

The appellant testified at a hearing before a Veterans Law 
Judge/Board Member on March 18, 2002.  As discussed in the 
June 2002 decision, the recording of the testimony failed, 
and with the appellant's knowledge, the Veterans Law Judge 
rendered a decision and ordered evidentiary development based 
on the available evidence and the notes taken at the hearing.  

By a December 11, 2003, letter, the Board informed the 
appellant that the Veterans Law Judge who heard his testimony 
was no longer employed by the Board.  The Board asked him if 
he wanted an additional hearing, or if he wanted to proceed 
to a decision by another Veterans Law Judge based on the 
evidence of record, and informed him if he did not respond 
within 30 days of the date of the letter the Board would 
assume he did not want a hearing and would proceed 
accordingly.  As the appellant has not responded, the Board 
so assumes and proceeds.  

The Board herein REMANDS the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  VA will notify the 
appellant if further action is required.  


REMAND

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of evidence, correction of 
a procedural defect, or any other action was essential for a 
proper appellate decision, a Veterans Law Judge or panel of 
such Judges could direct Board personnel to undertake such 
action.  38 C.F.R. § 19.9(a)(2) (2002); see 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (the Board's authority to 
undertake this development became effective with respect to 
appeals such as this one pending before the Board on February 
22, 2002).  The development ordered by the Board in June 2002 
required it to obtain evidence from a private health care 
provider in Houston and all service personnel records, 
including all disciplinary records.  Based on initial 
responses to this action, the Board learned that the private 
health care provider was no longer in business, though 
records of treatment were forwarded to the appellant's 
"provider of record".  In addition, though some service 
medical records were received in July 2003, service personnel 
records were not received.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) (2002).  
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003) ("DAV").  The Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
38 C.F.R. § 19.9(a)(2) denied appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration, and 
without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board did not adjudicate 
the claim based on any new evidence it obtained unless the 
claimant waived initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  Nonetheless, in light of 
the DAV decision and other policy considerations, 
VA determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see  38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the RO level.  

In view of the foregoing, and to accord the appellant every 
due process consideration in completing the evidentiary 
development intended by the Board in this case, this case is 
REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is 
completed.  In particular, ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) are fully met.  Convey 
(1) the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  Obtain copies of the appellant's 
entire service personnel record from the 
appropriate service departments.  All 
pertinent documents obtained should be 
associated with the claims file.  

3.  Ask the appellant and his 
representative to provide authorizations 
for release of information naming the 
"provider of record" who treated him 
subsequent to his treatment at the 
University Behavioral Health Associates 
in Houston, Texas.  On receipt of this 
authorization, obtain from any sources 
identified copies of all clinical and 
hospital records concerning treatment for 
the claimed disabilities, including 
copies of all treatment at the University 
Behavioral Health Associates in Houston, 
Texas.  All pertinent documents obtained 
should be associated with the claims 
file.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If the benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



